DETAILED ACTION
Introduction
Claims 1-3 and 6-9 have been examined in this application. Claims 1-3 and 6-9 are original. Claims 4, 5, and 10-12 are withdrawn. This is the First Action On the Merits (FAOM), in response to Applicant’s Response to Election/Restriction filed 9/3/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on application JP2018-222512 filed in Japan on 11/28/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/27/2019 and 4/8/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
Applicant’s election of Species I in the reply filed on 9/3/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4, 5, and 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/3/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitations are:
(a) "a first parking space setting unit that sets a first parking space..." in Claim 1,
(b) "a second parking space setting unit that calculates a second parking space..." in Claim 1,
(c) "a parking space determination unit that calculates reliability of the second parking space and determines to use...." in Claim 1,
(d) "a parking route generation unit that generates a parking route..." in Claim 1,
(e) "a vehicle behavior acquisition unit that acquires behavior information of the vehicle" in Claim 6, 
(f) "a surrounding area map generation unit that generates a surrounding area map..." in Claim 6,
because the claim limitations uses the generic placeholder “unit” that is coupled with the above functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of 
Specification ¶0011 states that all units (a) through (f) in the apparatus may be a computer, the corresponding structure being a CPU and algorithms for performing the functions.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the phrase “based on information of measurement of the first parking space by using a vehicle surrounding sensor…” renders the claim indefinite. In the previous limitation the first parking space is set by the first parking space setting unit. That is, the first parking space is described as 
Additionally, the use of term “reliability” in the limitation for the parking space determination unit renders the claim indefinite, as it is not clear what a reliability of a parking space means. Plain and ordinary definitions of the term “reliability” include, for example, “the quality of being trustworthy or of performing consistently well” or “overall consistency of a measure” however it is not clear how trustworthiness or performance can apply to a parking space, and the term “reliability” in the claim is associated with a parking space and not the “information of measurement” that was used to calculate it. Although some of the dependent claims provide examples of further information that can represent reliability, it is unclear what the scope of the more broad term “reliability is, and whether it refers to any score or calculated metric, or is more limiting, and if the broad term or further examples of reliability in the dependent claims require some aspect of trustworthiness or consistency. As one or ordinary skill in the art would not be reasonably appraised of the metes and bounds of the claim, it is indefinite. For the purposes of examination, the term is interpreted as any metric or score related to a parking space.
Additionally, the limitation of calculating a second parking space, “which is obtained by correcting the parking angle of the first parking space” renders the claim indefinite. Particularly, it is not clear what makes a parking angle more or less “correct” than another, and it is generally unclear if “correcting” can refer to any modification, adjustment, or recalculation of a parking angle, or alternatively whether the “correcting” requires some reducing of error, or bringing within tolerances of 
Claims 2, 3, and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Regarding Claim 3, the phrase “a measurement degree of an obstacle” renders the claim indefinite. It is not clear what a “measurement degree” is, and whether degree refers to a measurement of angle, or alternatively is being used in the sense of “the amount, level, or extent to which something happens or is present.” If the term degree is referring to amount, level, or extent, it is not clear what this means in the context of a measurement. The specification ¶0058 provides three examples of measurement degree (how large the number of the measurement points is, the size of the measurement points, and the density of the measurement points) but they are only examples and not a definition, and it is not clear if the term in the claim is limited to these three examples or requires all three, or can be some other parameter that describes a measurement. The scope of the term and claim is therefore indefinite. For the purposes of examination, the phrase is interpreted as any measurement value or magnitude.
Regarding Claim 8, the limitation of the second parking space setting unit “calculates the parking angle based on obstacle information near the first parking space and sets the calculated parking angle as the parking angle of the second parking space” renders the claim indefinite. Particularly, in the phrase “calculates the parking angle” the limitation does not specify which parking angle is referred to, and whether it is the parking angle of the first parking space, or some angle of the correcting, or an angle of the second parking space. Additionally, the limitation uses the term “calculates” however Claim 1, from which Claim 6 depends recites a seemingly similar function of “correcting” the first parking angle to define the second parking space. It is unclear whether the calculating and setting in Claim 8 is the 
Additionally, the term “near” in the phrase “near the first parking space” is a relative term. However, the claims and specification do not provide any detail regarding the requisite level of proximity for something to be considered “near.” It is therefore unclear what would or would not be considered “near” in the claim, and the scope of the claim is therefore indefinite. For the purposes of examination, the term near is interpreted as referring to any location that is on or associated with the surrounding area map.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 8 and for failing to cure the deficiencies listed above.
Regarding Claim 9, the phrase “determines to use the second parking space as a parking space if the density is equal to or more than a specified value, and determines to use the second parking space as the parking space if the density is less than the specified value” renders the claim indefinite. The phrase states that the second parking space is used in both conditions, whether the density is equal to or more than a specified value, or if the density is less than the specified value. However in Claim 1, from which Claim 9 depends, the reliability is stated to be used to determine whether the first or the second parking space is used. The claim appears to include a typo however it is not clear which one of the recitations of second parking space should instead read “first parking space” or alternatively, if the claim reads as intended it is not clear how this function can be integrated into the functions of Claim 1 and whether the first parking space can ever be used. The claim is therefore indefinite. For the purposes of first parking space as the parking space if the density is less than the specified value.”
Additionally, the term “near” in the phrase “near the first parking space” is a relative term. However, the claims and specification do not provide any detail regarding the requisite level of proximity for something to be considered “near.” It is therefore unclear what would or would not be considered “near” in the claim, and the scope of the claim is therefore indefinite. For the purposes of examination, the term near is interpreted as referring to any location that is on or associated with the surrounding area map.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Independent Claim 1, the claim recites functions of setting a first parking space, calculating a second parking space based on information of measurement, calculating a reliability to determine a space, and generating a route to a space. These functions, under their broadest reasonable interpretation, are an abstract idea of a mental process.
This judicial exception is not integrated into a practical application. The additional elements in the claim are the four “units” which are each interpreted as a computer and algorithms for the functions (see Claim Interpretation above). This is a recitation of generic computer components, recited at a high level of generality. The claims do not solve any problem particular to computer technology, and thus the claim acts as mere instructions to “apply” the abstract idea using generic computer components as tools, which does not integrate a judicial exception into a practical application (see MPEP 2106.05(f)).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As above, the additional elements in the claim are the four “units” which are each interpreted as a computer and algorithms for the functions which are generic computer components, recited at a high level of generality, such that the claim acts as mere instructions to “apply” the abstract idea using generic computer components. Therefore the recitation of these components does not provide significantly more (see MPEP 2106.05(f)).
Regarding Dependent Claims 2, 3, and 6-9, the claims do not add any limitations that integrate the abstract idea into a practical application or amount to significantly more.
Claims 2, 3, and 9 further narrow the calculation of reliability to be a difference of angle or measurement degree or density of obstacle information. The claims therefore further detail the abstract idea because these calculations or considerations could be performed manually. The claims do not add any additional elements. 
Claims 6 and 7 further include functions of acquiring behavior information, generating a surrounding map using acquired obstacle detection information, and setting the first parking space using the map and behavior information. These functions are further steps of a mental process, as a human could mentally or manually acquire data and map out a space. The claim includes the additional elements of the vehicle behavior acquisition unit and surrounding area map generation unit but these 
Claim 8 recites additional functions for calculating a parking angle using obstacle information, which is a further step of a mental process, able to be performed manually. The claim does not add any additional elements. 
Thus the claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Publication JP2016215691A (Tetsuya) (Translation used for citation purposes).

Regarding Claim 1, Tetsuya discloses a parking support apparatus (see [0005]) comprising:
a first parking space setting unit (see [0008], ln. 80-82, the parking support device carrying out processing, [0024, 0026] handling information/data (i.e. all “unit” limitations and functions occurring by computer, unless otherwise mapped)) that sets a first parking space (see Figures 15, 16, [0113-0114] parking space determination process (S4), including (Figure 11, [0121]) setting a plurality of placement candidates (PFs) including PF1 (a first parking space)) including information  of a parking position and a (see Figure 11, [0067] the frame arrangement candidates each have a position and inclination (angle));
a second parking space setting unit that calculates a second parking space (see [0121] calculating a plurality of placement candidate PFs, including (Figure 11) PF2 or PF3, a second parking space), which is obtained by correcting the parking angle of the first parking space (see [0067] the plurality of PFs having individual inclinations), based on information of measurement of the first parking space (see [0067-0069, 0113-0114] PF2 or PF3 being set based on images of obstacles and vacant space, i.e. information of measurement including the vacant space in which the first parking spot is located) by using a vehicle surrounding sensor which measures a surrounding area of the vehicle (see [0021] images captured by image pickup apparatus);
a parking space determination unit that calculates reliability of the second parking space and determines to use the first parking space or the second parking space based on the calculated reliability (see [0085-0090] a recommended parking frame from all candidate frames is selected (i.e. the selecting of the first or second parking space when conditions are appropriate) to be used for display as the recommended space based on, e.g. the gentlest steering angle or obstacle information (calculated reliability metrics). (Examiner's note: since the claim uses the phrase "first parking space or the second parking space," only one of the recited alternatives is necessary in the prior art to read on this claim.)); and
a parking route generation unit that generates a parking route to the first parking space or the second parking space determined by the parking space determination unit (see [0096-0099] the guidance route setting unit calculating a guidance route to the selected frame arrangement candidate PF, i.e. the recommended parking frame, in the case when the user confirms by selecting the recommended parking frame).

Regarding Claim 6, Tetsuya discloses the parking support apparatus according to claim 1, further comprising:
a vehicle behavior acquisition unit that acquires behavior information of the vehicle (see [0024] position information acquisition unit 8 acquiring position (behavior information)); and
a surrounding area map generation unit that generates a surrounding area map around the vehicle (see [0113-0114] detecting obstacles and empty space in S2 and S3, and see Figure 5, [0047] determining the shape of the spaces of empty space and obstacles (a map)) by using obstacle detection information, which is acquired by detecting an obstacle around the vehicle by using a camera or a sonar as the vehicle surrounding sensor (see [0043] the obstacles detected using images from the image pickup device (camera)), and the behavior information acquired by the vehicle behavior acquisition unit (see [0050-0051] the parking lot being determined and stored using position information acquired by the position information acquisition unit 8), wherein:
the first parking space setting unit sets the first parking space by using the surrounding area map and the behavior information (see [0114] the parking space determination process in S4 using the obstacle/empty space data, which per above is based on the map which is further based on the behavior information (position)).

Regarding Claim 7, Tetsuya discloses the parking support apparatus according to claim 6, wherein:
the first parking space setting unit sets the parking angle in the first parking space based on the behavior information (see [0114] the setting of the parking spaces in S4 (including [0067] setting of inclination) being based on the obstacle and vacant space detection in S2 and S3, which [0050] is further based on position information (behavior) acquired by the position information acquisition unit 8).

Regarding Claim 8, Tetsuya discloses the parking support apparatus according to claim 6, wherein:
the second parking space setting unit calculates the parking angle based on obstacle information near the first parking space and sets the calculated parking angle as the parking angle of the second parking space (see [0069] frame arrangement candidate PF2 (a second parking space) set to have an angle parallel to the obstacle frame W2 (see Figure 10, an obstacle near the first parking space PF1) or alternatively, frame arrangement candidate PF3 (a second parking space) can be set to have an angle parallel to the obstacle frame W1 (see Figure 10, an obstacle near the first parking space PF1)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Publication JP2016215691A (Tetsuya) (Translation used for citation purposes) in view of Publication US2015/0032319A1 (Kim).

Regarding Claim 2, Tetsuya further discloses that the parking angle in the first parking space may be parallel to another vehicle (see [0069], Figure 10).

Tetsuya does not explicitly recite the parking support apparatus according to claim 1, wherein:
the parking space determination unit calculates a difference between the parking angle in the first parking space and the parking angle in the second parking space as the reliability, determines to use the second parking space if the difference between the parking angle in the first parking space and the parking angle in the second parking space is equal to or less than a specified value, and determines to use the first parking space if the difference between the parking angle in the first parking space and the parking angle in the second parking space is more than the specified value.

However Kim teaches a technique to determine parking space reliability, wherein:
the parking space determination unit calculates a difference between the parking angle of the other vehicle and the parking angle in the second parking space as the reliability (see [0058-0059] when evaluating a tentative parking space, the deviation is determined between the parking angle of the vehicle and the parking angle of a vehicle parked adjacent to the parking space), and determines a parking space is acceptable to be used if the difference between the parking angle in the first parking space and the parking angle in the second parking space is equal to or less than a specified value (see [0059-0060], Figure 4, the parking space is allowed to be used (no at S402) when the deviation is not over the reference angle).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Tetsuya to consider a difference between parking angles of the candidate parking place and other vehicle as the reliability, as is taught by Kim, resulting in the difference being between the angles of the first and second parking space in Tetsuya (because the first parking space is parallel to the other vehicle, per Tetsuya [0069]) with the motivation of enhancing parking accuracy by avoiding parking in askew angles (see Kim [0059]).


Additionally, Tetsuya does not explicitly recite that the parking space determination unit:
determines to use the second parking space if the difference between the parking angle in the first parking space and the parking angle in the second parking space is equal to or less than a specified value, and determines to use the first parking space if the difference between the parking angle in the first parking space and the parking angle in the second parking space is more than the specified value.

However it would have been obvious to one of ordinary skill in the art before the effective filing date that when the “plurality” of frame arrangement candidates in Tetsuya is two candidates, then the second parking space would be selected when the reliability of the second parking space is such that the space is acceptable, and the first parking spot would be selected when the reliability of the second parking space is such that the second parking space is not acceptable, with the motivation of increasing dependability of the system by ensuring a parking spot is recommend, and enhancing the robustness of the apparatus to handle various pluralities of candidates parking frames such as two frames. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Publication JP2016215691A (Tetsuya) (Translation used for citation purposes).

Regarding Claim 3, Tetsuya discloses wherein:
the parking space determination unit calculates a measurement degree of an obstacle in the second parking space as the reliability (see [0090] a distance to an obstacle), and determines to use the second parking space if the measurement degree is equal to or more than a specified value (see [0090] recommending a space for which the distance to obstacle (measurement degree) is more than 1m, out of the candidate spaces, i.e. recommending the second space PF2 in the case when the condition is met for PF2 (Examiner's note: since the claim uses the phrase "equal to or more," only one of the recited alternatives is necessary in the prior art to read on this claim.)).

Tetsuya further discloses generating a plurality of frame arrangement candidates (see [0067]).

Tetsuya does not explicitly recite the parking support apparatus according to claim 1, wherein:
the parking space determination unit determines to use the first parking space if the measurement degree is less than the specified value.

However it would have been obvious to one of ordinary skill in the art before the effective filing date that when the “plurality” of frame arrangement candidates in Tetsuya is two candidates, then the first parking spot (PF1) would be selected when the reliability of the second parking space is less than the specified value (i.e. when the obstacle is within 1m of PF2), with the motivation of increasing dependability of the system by ensuring a parking spot is recommend, and enhancing the robustness of the apparatus to handle various pluralities of candidates parking frames such as two frames. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Publication JP2016215691A (Tetsuya) (Translation used for citation purposes) in view of Published Application US2019/0196481A1 (Tay et al.)

Regarding Claim 9, Tetsuya does not explicitly recite the parking support apparatus according to claim 8, wherein:
the parking space determination unit calculates density of the obstacle information near the first parking space as the reliability, 

However, Tay et al. teaches a technique to evaluate navigation spaces, wherein:
the vehicle calculates density of the obstacle information near the first area as the reliability (see Figure 3, [0036] in block S140, density of data in a particular field of view of sensors (the sensor data [0011] representing obstacle information)), and determines to use the area if the density is equal to or more than a specified value (see Figure 3, when the redundancy value (density) is greater than a threshold (yes at S140), a navigational action can be made in S170, and  ) and determines not to use the area if the density is less than the specified value (see Figure 3, [0045] for a no at S140, a navigational action for an area is disabled for the particular direction of the field of view).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Tetsuya to use a density of the obstacle information as the reliability information, as is taught by Tay et al., with the motivation of enhancing safety and increasing convenience by allowing for autonomous decision making and driving of the vehicle while ensuring proper redundancy of obstacle information (see Tay et al. [0012]).


Additionally, Tetsuya does not explicitly recite that the parking space determination unit:
determines to use the second parking space as a parking space if the density is equal to or more than a specified value, and determines to use the second parking space as the parking space if the density is less than the specified value.

However it would have been obvious to one of ordinary skill in the art before the effective filing date that when the “plurality” of frame arrangement candidates in Tetsuya is two candidates, then the second parking space would be selected when the reliability of the second parking space is such that the space is acceptable, and the first parking spot would be selected when the reliability of the second parking space is such that the second parking space is not acceptable, with the motivation of increasing dependability of the system by ensuring a parking spot is recommend, and enhancing the robustness of the apparatus to handle various pluralities of candidates parking frames such as two frames. 

Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20110087406-A1 teaches subject matter including correction of a parking trajectory based on obstacle information (see e.g. [0037-0040]).
US-20170253236-A1 teaches subject matter including detection and correction of a parking space using sonar data (see e.g. Figure 6).
KR-20140142444-A teaches subject matter including using sonar data density to determine parking space suitability (see e.g. [0029-0031] of the English Translation).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619